Citation Nr: 1521208	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  09-25 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from August 1976 to October 1979. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board remanded these issues in November 2014 for further development.  As discussed in more detail below, the Board finds that there has not been substantial compliance with the remand directives and that it may not proceed with a decision at this time with respect to the issues of entitlement to service connection for a low back disorder, neck disorder and left knee disorder.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for a low back disorder, neck disorder and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran does not have a current diagnosis of PTSD related to an in-service stressor that is supported by the record.

2.  The preponderance of the evidence shows that an acquired psychiatric disability, other than PTSD, did not have its onset in service and is otherwise unrelated to the Veteran's active military service.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014). 

2.  An acquired psychiatric disability, other than PTSD, was not was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A VA letter dated in May 2007 satisfied the duty to notify provisions prior to the initial AOJ decision with respect to the Veteran's service connection claims for PTSD and depression.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claims for PTSD and depression.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  
      
Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  The claims file contains the Veteran's service treatment records, service personnel records, private treatment records, VA treatment records, Social Security Disability records and lay statements from the Veteran.  

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his service connection claims for PTSD and depression; however, the evidence of record does not warrant an examination because there is sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the evidence of record does not show that the Veteran had PTSD or depression during active military service.  Furthermore, there is no credible evidence that the onset of psychosis was within one year of service.  The claims file also does not contain a competent medical opinion indicating that the Veteran's PTSD or other psychiatric disorder may be associated with service.  Based on the foregoing, the Board concludes that VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

The RO sent the Veteran a PTSD questionnaire in May 2007 and July 2007 and asked the Veteran to fill out the form and return it to the RO.  The Veteran did not fill out and return this form to VA.  Accordingly, the RO did not have enough information to attempt to verify any alleged in-service stressor related to the Veteran's claim for PTSD.

These issues were previously remanded in November 2014 to obtain a copy of any Social Security disability determinations and medical records used by that agency in making such determinations.  The Veteran's claims file contains a copy of the Social Security disability determination and all medical records used by that agency in making such determination.  Accordingly, the Board finds that there has been substantial compliance with the November 2014 remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran contends that he has a psychiatric disorder that is related to active military service.

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

PTSD

The Veteran contends that he has PTSD due to his active military service.  He indicated that the onset of his PTSD was in 1976.  The RO sent the Veteran a PTSD questionnaire form in May 2007 and July 2007.  The Veteran did not fill out and return the PTSD questionnaire regarding his in-service stressors.  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2014).  

With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f) , evidence of an in-service stressor, the evidence necessary to establish the claimed stressor varies depending on the circumstances of the stressor and the nature of a veteran's service. If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

Additionally, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service. 38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others,..., and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id. 

As noted above, in order for the Veteran to be entitled to service connection for PTSD, the medical evidence must show a diagnosis of PTSD linked to an in-service stressor.  A March 2006 VA treatment record shows that a VA psychologist stated that it seemed that the Veteran had PTSD from a break-in that occurred three to four years ago at his apartment during which he was hit on the head and wrestled with the intruder on the floor.  A February 2009 VA treatment record documents that the Veteran reported that he had PTSD due to a car accident in which his niece was killed while he was in service.  The Veteran was not diagnosed with PTSD related to the alleged in-service incident.  There is no other indication in the claims file that the Veteran has a current diagnosis of PTSD.  In light of the foregoing, the preponderance of the evidence shows that the Veteran does not have a current diagnosis of PTSD that is related to an alleged in-service stressor.   

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for PTSD.  Therefore, entitlement to service connection for PTSD is not warranted.




Other Acquired Psychiatric Disorders 

The Veteran also contends that he has depression that is related to active military service.  Specifically, he indicated that the onset of his depression was in 1976.  

With respect to the Veteran's service connection claim for depression, VA treatment records show that the Veteran has a current diagnosis of major depression.  The Veteran also has a diagnosis of schizoaffective disorder and substance abuse.  Thus, the evidence of record shows that the Veteran has current diagnoses of acquired psychiatric disorders, other than PTSD.

As an initial matter, congenital or developmental defects, which include personality disorders, are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2014).  In addition, service connection may not be established as directly related to service for a disability deemed to be the result of abuse of alcohol or drugs.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.1(n), 3.301 (2014). 

The Veteran's service treatment records are negative as to any suggestion of a psychiatric disorder to include a major depressive disorder.  The Veteran's separation examination reveals that no psychiatric disabilities were present.  The first medical evidence of a psychiatric disorder was in June 1993 when he was diagnosed with major depression, approximately 14 years after the Veteran was discharged from active duty.  Thus, the medical evidence of record reveals that the Veteran did not have a psychiatric disorder in service or schizoaffective disorder within one year of service.

The Board notes that the Veteran has indicated that his depression had its onset in 1976, which is around the time the Veteran entered active military service.  The Veteran has not asserted that he has had a continuity of symptoms since military service.  Furthermore, the Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in section 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1331 (3.303(b) "is only available to establish service connection for the specific chronic diseases listed in § 3.309(a)").  The Veteran's diagnosis of a depressive disorder is not listed as a chronic disease under section 3.309(a) and therefore, the Veteran may not establish continuity of symptomatology under 38 C.F.R. § 3.303(b) in lieu of medical nexus. 

With respect to the Veteran's current diagnosis of schizoaffective disorder, psychosis is recognized as a chronic disease under section 3.309(a).  Nonetheless, the Veteran's service treatment records do not document a diagnosis of schizophrenia or schizoaffective disorder during active military service. Furthermore, there is no competent medical evidence of record indicating that the schizoaffective disorder began during service or that any disciplinary actions against the Veteran during service was evidence of schizophrenia.  The Federal Circuit held in Walker that section 3.303(b) only applies to a chronic disease as listed under section 3.309(a) that was shown in service.  Walker, 708 F.3d at 1339.  Thus, the Veteran may not establish continuity of symptomatology in lieu of medical nexus with respect to schizoaffective disorder.

The Board acknowledges that the Veteran provided a lay opinion that his mental disorders are related to active military service.  While he is competent to report observable symptoms such as depressed moods, the diagnosis of a mental health disorder and the etiology thereof, requires medical expertise.  This disorder is simply not the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Furthermore, there is no competent medical evidence of record that indicates the Veteran's schizoaffective disorder and major depressive disorder are etiologically related to active military service. 

Based on the foregoing, the Board finds that the preponderance of the evidence reveals that the Veteran's acquired psychiatric disabilities other than PTSD did not have their onset during active military service, schizoaffective disorder did not manifest to a compensable degree within one year of service and the Veteran's psychiatric disabilities other than PTSD are not related to active military service. Therefore, a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability other than PTSD.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.


REMAND

The November 2014 Board remand requested that the VA examiner provide an opinion on whether the Veteran's disorders of the neck, back and left knee are at least as likely as not related to active military service.  The examiner provided a medical opinion; however, he did not discuss the credible lay statements provided by the Veteran of continuous symptoms of a neck, back and knee disorder since active military service as requested by the Board.  Thus, the Veteran should be provided with another VA examination and opinion prior to adjudicating the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination with an appropriate examiner to evaluate the Veteran's claims for service connection for a low back disorder and neck disorder.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, identify any and all disorders of the back and neck and provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any currently diagnosed low back disorder and/or neck disorder is related to the Veteran's active military service to include the documented in-service back and neck injuries and residual problems.

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to discuss the lay statements of recurrent symptoms since active military service.

2. After obtaining and associating with the claims file the Veteran's outstanding records, schedule the Veteran for a VA examination regarding the Veteran's service connection claim for a left knee disability.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether any left knee disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) related to active military service to include the documented in-service left knee injury in May 1977.  

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to discuss the lay statements of recurrent symptoms since active military service.

3. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


